DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The abstract of the disclosure is objected to because it exceeds 150 words (since it has 154 words). It needs to be shortened. See MPEP § 608.01(b). Also in the first line of the abstract, the phrase “is disclosed” should be amended to “are disclosed”, to correct the grammar error.
In paragraph [0050] of the specification, the phrase “an a period” should be amended to “a period”, to correct the grammar error.
In paragraph [00321] of the specification, the phrase “furthe” should be amended to “further”, to correct the spelling error.
In paragraph [00325] of the specification, the phrase “a first first plot” should be amended to “a first plot”, to correct the grammar error.
In paragraph [00345]  and paragraph [00354] of the specification, the phrase “the cost cost function” should be amended to “the cost function”, to correct the grammar error.
In paragraph [00389] of the specification, the phrase “shange” should be amended to “change”, to correct the spelling error.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
In claims 1, 2, 12, 13, 14, 15, 16 and 17, the term “participating opportunity information” should be amended to “participation opportunity information”, to be consistent with the term “participation opportunity information” used in other places. 
In claims 3, 4, 5, 6, 14, 15, 16 and 17, the term “the opportunity information” should be amended to “the participation opportunity information”, to be consistent with the term “the participation opportunity information” used in other places. 
In claims 4, 5, 6, 15, 16 and 17,  the term “the target change” should be amended to “the target change in power”, to be consistent with the term “the target change in power” used in other places.
In claims 5, 6, 16 and 17, the term “maximizing” should be amended to “maximize”, to correct grammatical errors. 
In claims 8 and 19, the phrase “demand” should be amended to “a demand” since the phrase “demand” is countable.
In claims 13, 14, 15, 16 and 17, the phrase “wherein modifying the participating opportunity information” should be amended to “wherein the modifying the participating opportunity information”.
In claim 22, the term “a level of the site change toward the aggregate change in power” should be amended to “a level of the site change in power toward the aggregate change in power”, to be consistent with the term “the site change in power” used in other places.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a limitation “An aggregation engine to coordinate an aggregate response to a request to change power, the aggregation engine comprising: a memory to store parameters describing a request to change power of one or more sites, the parameters including a target change in power to comply with the request” which causes ambiguity. It is unclear if the recited “the request” refers to the “request to change power” introduced beforehand, or refers to the “request to change power of one or more sites” introduced beforehand. For continuing examination purpose, this limitation has been construed as "An aggregation engine to coordinate an aggregate response to a request to change power of one or more sites, the aggregation engine comprising: a memory to store parameters describing [[a]] the request 
Similarly, Claim 12 recites a limitation “A computer implemented method to coordinate an aggregate response to a request to change power, the method comprising: receiving parameters describing a request to change power of one or more sites, the parameters including a target change in power to comply with the request” which causes ambiguity. It is unclear if the recited “the request” refers to the “request to change power” introduced beforehand, or refers to the “request to change power of one or more sites” introduced beforehand. For continuing examination purpose, this limitation has been construed as “A computer implemented method to coordinate an aggregate response to a request to change power of one or more sites, the method comprising: receiving parameters describing [[a]] the request 
Claims 1 and 12 recite a limitation “receive commitment information from each of the plurality of site controllers indicating a level of site change in power” which causes ambiguity. It is unclear if the recited “site change in power” refers to a new “site change in power”, or refers to the “site change in power” introduced beforehand. For continuing examination purpose, this limitation has been construed as "receive commitment information from each of the plurality of site controllers indicating a level of the site change in power”. 
Claims 2-11 which depend on claim 1, together with claims 13-21 which depend on claim 12, have inherited the deficiencies recited above and therefore are also rejected.
Claims 1, 3, 12 and 14 recite a limitation “as appropriate”. The recited term "as appropriate" is a relative term which renders the claim indefinite.  The term "as appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For continuing examination purpose, the term “as appropriate” has been construed as being deleted. Claims 2-11 which depend on claim 1, together with claims 13-21 which depend on claim 12, have inherited the deficiency and therefore are also rejected.
Claim 5 recites a limitation “the aggregate benefit” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “an aggregate benefit”.
Claims 10 and 21 recite a limitation “a sum of associated benefit to the one or more sites” which introduces ambiguity. It is unclear if the recited “associated benefit” refers to a new benefit, or refers to the associated benefit introduced beforehand. For continuing examination purpose, this limitation has been construed as "a sum of the associated benefits to the one or more sites”.
Claim 12 recites a limitation “a minimum sum of benefits to the sites” which introduces ambiguity. The recited term “the sites” lacks sufficient antecedent basis. Also it is unclear if the recited “benefits” refer to new benefits, or refer to the “associated benefit” introduced beforehand. For continuing examination purpose, this limitation has been construed as "a minimum sum of the associated benefits to the one or more sites”. Claim 12 also recites a limitation “the aggregate committed change in power” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as "the aggregate 
Claim 16 recites a limitation “the aggregate benefit to the one or more sites” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as "an aggregate benefit to the one or more sites”.
Claim 23 recites a limitation “the cost of the level of commitment to the site change in power” which introduces ambiguities. The recited “the cost” lacks sufficient antecedent basis. the recited “the level of commitment” lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as "a cost of the level of 
Claim 24 recites a limitation “the level of commitment to the site change in power” which introduces ambiguities. The recited “the level of commitment” lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as "the level of 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“electrical system interface” and “aggregate interface” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “electrical system interface” has been construed as any structure or software module to facilitate a communication between processors of an electrical system controller and distributed energy resources. The “aggregate interface” has been construed as any structure or software module to facilitate a communication between processors of an electrical system controller and an aggregation engine.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 1 recites a limitation “determine the aggregate change in power from the commitment information” which can be done by a mental process and is directed to abstract idea. A human being can, by performing the operations in the mind, calculate the aggregate change in power by adding the change in power committed from the commitment information. Claim 1 also recites additional limitations “transmit participation opportunity information … to optimize operation of the electrical system based on the participation opportunity information, …; receive commitment information …; modify the participation opportunity information based on the commitment information”. The “transmit participation opportunity information … to optimize operation” is to only transmit the information without actually optimizing the operation. These additional limitations (i.e., “transmit”, “receive” and “modify”) are recited at a high level of generality and amount to mere data input/out/modification. Therefore, these additional limitations are a form of insignificant extra-solution activity, and they do not impose any meaningful limits on practicing the abstract idea so they do not integrate the abstract idea into a practical application. Claim 1 also recites additional limitations “memory”, “one or more processors” and “distributed energy resources of an electrical system”. These additional limitation are all generic memory and processors to automate the mental process of “determin[ing]” the aggregate change in power related to generic distributed energy resources in a generic electrical system. Therefore, they do not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 1, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 1 is not patent eligible.
Claim 2 depends on claim 1. Claim 2 recites addition limitation “changing the associated benefit for the site change in power”. This additional limitation is recited at a high level of generality and amounts to mere data modification. Therefore, this additional limitation does not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 2, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 2 is not patent eligible.
Claim 3 depends on claim 2. Claim 3 recites addition limitation “the one or more processors modify the opportunity information toward achieving the target change in power with a minimum aggregate benefit to the one or more sites”. The recited limitation “achieving the target change in power with a minimum aggregate benefit to the one or more sites” can be done by a mental process and is directed to abstract idea. A human being can, by performing the operations in the mind, determine the opportunity information toward achieving the target change in power with a minimum aggregate benefit to the one or more sites. The recited limitation “the one or more processors modify the opportunity information” amounts to mere data modification using generic processors, therefore it does not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 3, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 3 is not patent eligible.
Claim 4 depends on claim 2. Claim 4 recites addition limitation “the one or more processors modify the opportunity information to optimize attaining the target change by seeking to increase the aggregate change in power and seeking to reduce an aggregate benefit to the one or more sites”. The recited limitation “to optimize attaining the target change by seeking to increase the aggregate change in power and seeking to reduce an aggregate benefit to the one or more sites” can be done by a mental process and is directed to abstract idea. A human being can, by performing the operations in the mind, optimize attaining the target change by seeking to increase the aggregate change in power and seeking to reduce an aggregate benefit to the one or more sites. The recited limitation “the one or more processors modify the opportunity information” amounts to mere data modification using generic processors, therefore it does not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 4, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 4 is not patent eligible.
Claim 5 depends on claim 2. Claim 5 recites addition limitation “the one or more processors modify the opportunity information to optimize attaining the target change by seeking to maximizing the aggregate change in power and minimize the aggregate benefit to the one or more sites”. The recited limitation “optimize attaining the target change by seeking to maximizing the aggregate change in power and minimize the aggregate benefit to the one or more sites” can be done by a mental process and is directed to abstract idea. A human being can, by performing the operations in the mind, optimize attaining the target change by seeking to maximizing the aggregate change in power and minimize the aggregate benefit to the one or more sites. The recited limitation “the one or more processors modify the opportunity information” amounts to mere data modification using generic processors, therefore it does not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 5, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 5 is not patent eligible.
Claim 6 depends on claim 2. Claim 6 recites addition limitation “the one or more processors modify the opportunity information to optimize attaining the target change by seeking to maximizing the site change in power and minimize the associated benefit”. The recited limitation “optimize attaining the target change by seeking to maximizing the site change in power and minimize the associated benefit” can be done by a mental process and is directed to abstract idea. A human being can, by performing the operations in the mind, optimize attaining the target change by seeking to maximizing the site change in power and minimize the associated benefit. The recited limitation “the one or more processors modify the opportunity information” amounts to mere data modification using generic processors, therefore it does not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 6, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 6 is not patent eligible.
Claim 7 depends on claim 1. Claim 7 recites addition limitation “wherein the participation opportunity information indicates how the associated benefit for the site change in power is to vary for time points of a future period of time”. The recited limitation amounts to mere time characteristic of data, therefore it does not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 7, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 7 is not patent eligible.
Claim 8 depends on claim 7. Claim 8 recites addition limitation “wherein the associated benefit varies over the future period of time based on expected fluctuations in demand for electrical power over the future period of time”. The recited limitation amounts to mere time characteristic of data, therefore it does not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 8, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 8 is not patent eligible.
Claim 9 depends on claim 1. Claim 9 recites addition limitation “wherein the parameters describing the request to change power include an aggregate benefit to be received for complying with the request to change power by bringing the aggregate change in power to the target change in power”. The recited limitation amounts to mere characteristic of the parameters, therefore it does not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 9, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 9 is not patent eligible.
Claim 10 depends on claim 9. Claim 10 recites addition limitation “wherein a sum of associated benefit to the one or more sites is smaller than the aggregate benefit”. The recited limitation amounts to mere characteristic of data, therefore it does not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 10, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 10 is not patent eligible.
Claim 11 depends on claim 9. Claim 11 recites addition limitation “wherein the associated benefit to the one or more sites is monetary”. The recited limitation amounts to mere characteristic of data, therefore it does not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 11, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 11 is not patent eligible.
Claim 12 recites a limitation “determining the aggregate change in power from the commitment information” which can be done by a mental process and is directed to abstract idea. A human being can, by performing the operations in the mind, calculate the aggregate change in power by adding the change in power committed from the commitment information. Claim 1 also recites additional limitations “transmitting participation opportunity information … to optimize operation of the electrical system, …; receiving commitment information …; modifying the participation opportunity information based on the commitment information”. The “transmitting participation opportunity information … to optimize operation” is to only transmit the information without actually optimizing the operation. These additional limitations (i.e., “transmitting”, “receiving” and “modifying”) are recited at a high level of generality and amount to mere data input/out/modification. Therefore, these additional limitations are a form of insignificant extra-solution activity, and they do not impose any meaningful limits on practicing the abstract idea so they do not integrate the abstract idea into a practical application. Claim 1 also recites additional limitations “distributed energy resources” of “electrical system”. These additional limitation are all generic distributed energy resources of a generic electrical system. Therefore, they do not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 12, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 12 is not patent eligible.
Claim 13 depends on claim 12. Claim 13 recites addition limitation “changing the associated benefit for the site change in power”. This additional limitation is recited at a high level of generality and amounts to mere data modification. Therefore, this additional limitation does not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 13, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 13 is not patent eligible.
Claim 14 depends on claim 13. Claim 14 recites addition limitation “modifying the opportunity information toward achieving the target change in power with a minimum aggregate benefit to the one or more sites”. The recited limitation “achieving the target change in power with a minimum aggregate benefit to the one or more sites” can be done by a mental process and is directed to abstract idea. A human being can, by performing the operations in the mind, determine the opportunity information toward achieving the target change in power with a minimum aggregate benefit to the one or more sites. The recited limitation “modifying the opportunity information” amounts to mere data modification using generic processors, therefore it does not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 14, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 14 is not patent eligible.
Claim 15 depends on claim 13. Claim 15 recites addition limitation “modifying the opportunity information to optimize attaining the target change by seeking to increase the aggregate change in power and seeking to reduce an aggregate benefit to the one or more sites”. The recited limitation “to optimize attaining the target change by seeking to increase the aggregate change in power and seeking to reduce an aggregate benefit to the one or more sites” can be done by a mental process and is directed to abstract idea. A human being can, by performing the operations in the mind, optimize attaining the target change by seeking to increase the aggregate change in power and seeking to reduce an aggregate benefit to the one or more sites. The recited limitation “modifying the opportunity information” amounts to mere data modification using generic processors, therefore it does not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 15, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 15 is not patent eligible.
Claim 16 depends on claim 13. Claim 16 recites addition limitation “modifying the opportunity information to optimize attaining the target change by seeking to maximizing the site change in power and minimize the aggregate benefit to the one or more sites”. The recited limitation “optimize attaining the target change by seeking to maximizing the site change in power and minimize the aggregate benefit to the one or more sites” can be done by a mental process and is directed to abstract idea. A human being can, by performing the operations in the mind, optimize attaining the target change by seeking to maximizing the site change in power and minimize the aggregate benefit to the one or more sites. The recited limitation “modifying the opportunity information” amounts to mere data modification using generic processors, therefore it does not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 16, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 16 is not patent eligible.
Claim 17 depends on claim 13. Claim 17 recites addition limitation “modifying the opportunity information to optimize attaining the target change by seeking to maximizing the site change in power and minimize the associated benefit”. The recited limitation “optimize attaining the target change by seeking to maximizing the site change in power and minimize the associated benefit” can be done by a mental process and is directed to abstract idea. A human being can, by performing the operations in the mind, optimize attaining the target change by seeking to maximizing the site change in power and minimize the associated benefit. The recited limitation “modifying the opportunity information” amounts to mere data modification using generic processors, therefore it does not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 17, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 17 is not patent eligible.
Claim 18 depends on claim 12. Claim 18 recites addition limitation “wherein the participation opportunity information indicates how the associated benefit for the site change in power is to vary for time points of a future period of time”. The recited limitation amounts to mere time characteristic of data, therefore it does not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 18, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 18 is not patent eligible.
Claim 19 depends on claim 18. Claim 19 recites addition limitation “wherein the associated benefit varies over the future period of time based on expected fluctuations in demand for electrical power over the future period of time”. The recited limitation amounts to mere time characteristic of data, therefore it does not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 19, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 19 is not patent eligible.
Claim 20 depends on claim 12. Claim 20 recites addition limitation “wherein the parameters describing the request to change power include an aggregate benefit to be received for complying with the request to change power by bringing the aggregate change in power to the target change in power”. The recited limitation amounts to mere characteristic of the parameters, therefore it does not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 20, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 20 is not patent eligible.
Claim 21 depends on claim 20. Claim 21 recites addition limitation “wherein a sum of associated benefit to the one or more sites is smaller than the aggregate benefit”. The recited limitation amounts to mere characteristic of data, therefore it does not add meaningful limits to integrate the abstract idea into a practical application. All these additional limitations recited in claim 21, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 21 is not patent eligible.
To overcome the 101 rejections, the independent claims 1 and 12 are recommended to add a limitation at the end of the claims such as “transmit the participation opportunity information to the plurality of site controllers after the aggregate change in power is within the threshold of the target change in power, wherein the operation of the electrical system is optimized based on the participation opportunity information”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Bruschi (US 2014/0062195 A1, hereinafter as “Bruschi”).
Regarding claim 1, Bruschi teaches:
An aggregation engine (Aggregator 12 in FIG. 1) to coordinate an aggregate response to a request to change power of one or more sites ([0021, 0035]), the aggregation engine comprising:
a memory (memory 1008 in FIG. 3) to store parameters describing the request ([0035]), the parameters including a target change in power to comply with the request ([0036-0037]); and
one or more processors (CPU 1001 in FIG. 3) operably coupled to the memory, the one or more processors to iteratively, until an aggregate change in power is within a threshold of the target change in power (FIG. 2 and [0019, 0056]: the aggregator repeatedly negotiate with participants/sites until an aggregate change in power is accepted, i.e., is within a “satisfied” threshold of the target change in power):
	transmit participation opportunity information to a plurality of site controllers each controlling one or more distributed energy resources (DERs) of an electrical system at a site of the one or more sites to optimize operation of the electrical system based on the participation opportunity information (FIG. 1 and [0038, 0039]), wherein the participation opportunity information indicates one or more parameters for a site change in power to contribute to bringing the aggregate change in power toward the target change in power ([0040]) and indicates an associated benefit for the site change in power (Applicant disclosed in paragraph [0046] of the specification that “The benefit or upshot specified by the request may be an aggregate benefit ( e.g., a monetary or other economic incentive) to be received for providing the requested change in power within or over the period of time of the aggregate response and/or a penalty (e.g., a monetary or other economic penalty) to be imposed or received for failing to provide the requested change in power over the period of time”. In a broadest reasonable interpretation, the claimed “associated benefit” is construed as associated penalty. Bruschi teaches in [0045] that the site controller 16 takes into account an associated penalty of fines associated with not implementing the site change in power, to decide how and/or weather to implement the target change in power); and
	receive commitment information from each of the plurality of site controllers indicating a level of the site change in power contributing to bringing the aggregate change in power toward the target change in power ([0042,0043]: aggregator 12 receives from site controllers 16 “alternative proposal” which indicates how much site change in power can be done);
	determine the aggregate change in power from the commitment information ([0056]); and
	modify the participation opportunity information, based on the commitment information ([0056]: the participation opportunity information is modified based on the received commitment information, until the target change in power is satisfied).
Bruschi teaches specifically (underlines are added by Examiner for emphasis):

    PNG
    media_image1.png
    373
    484
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    658
    491
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    380
    486
    media_image3.png
    Greyscale

[0019] The negotiating the new request to reduce power when the evaluated cost is greater than a threshold of acceptability may be performed automatically and electronically using a bidirectional line of data communication.
[0021] A system for managing allocation of electrical power includes an aggregator for receiving a request for power load reduction. The aggregator includes a demand response management system (DRMS) for evaluating the received request for power load reduction and generating one or more demand response (DR) events for requesting power load reduction at one or more participant sites. A database stores historic performance and program parameters, the DRMS generating the one or more DR events based on the historic performance and program parameters retrieved from the database. At least one DRMS site controller is located at least one participant site for receiving the DR event, negotiating terms of power reduction with the aggregator, returning a commitment to the aggregator to shed a particular load, and executing the load shedding commitment.
[0035] The call for load reduction may be passed to an aggregator 12. The aggregator may be embodied as a computer system such as one or more servers executing various programs of instructions. The aggregator 12 may be located at a facility of the ISO/utility 11 or may be remotely hosted. The responsibility of the aggregator 12 is to interpret the call for load reduction and generate one or more DR events. The DR events may include requests for a particular participant of the DR program to shed a particular quantity of load. In generating the DR events, the aggregator 12 may utilize a demand response management system (DRMS) 13. The DRMS 13 may include the logic necessary to evaluate the call for load reduction received by the ISO/utility 11 and to create and distribute the DR events to the one or more participant sites 15-1, 15-2, . . . , 15-n. The DRMS 13 may be embodied as one or more software modules executing on the aggregator 12 or the DRMS 13 may be a distinct hardware element in communication with the aggregator 12. The DRMS 13 may recall historic performance and
program parameters from a database 14. This database may, according to one exemplary embodiment of the present invention, be embodied within the aggregator 12.
[0036] Historic performance may be information pertaining to the history of DR events sent to each participant and that participant's history of responding to the DR events and meeting its past load shedding obligations. The parameters may include practical information such as statistics pertaining to the energy usage and flexibility of each participant and various other factors that may relate to the ability of the corresponding participant to shed load upon request. Additionally, the parameters may include information pertaining to the ability of corresponding participants to offset load usage by independent generation of power or by the use on onsite storage and retrieval of power.
[0037] By utilizing this information from the database 14, the DRMS 13 may be able to generate DR events that have a high likelihood of successful execution and a high degree of equitability among the many participants. In this way, the aggregator 12 may be able to avoid having to issue DR events to reduce more load than is truly required as each DR event has a greater likelihood of successful execution than those of other approaches.
[0038] Each generated DR event may be sent from the aggregator 12 to the one or more participant sites 15-1, 15-2, . . . , 15-n. Each participant site may have a similar structure for
accommodating DR events and accordingly, only the structure of participant site 15-1 will be
described. It is to be understood that the other participant sites may have identical or similar
structures.
[0039] The participant site 15-1 may include a DRMS site controller 16. The responsibility of
the DRMS site controller 16 is to receive and evaluate DR events, determine the capacities and
flexibilities of the corresponding participant site, negotiate the DR events, where necessary, return a commitment to the aggregator 12 to shed a particular load, generate a particular quantity of power, store and/or retrieve a quantity of power. The DRMS site controller may
also be responsible for optimizing a strategy for meeting the load shedding commitment and
executing the load shedding commitment. The DRMS site controller 16 may be embodied as a
computer system, for example, one or more servers executing various programs of instructions.
The servers may be located either within the confines of the participant site 15-1 or may be remotely hosted.
[0040] The DR event may detail a quantity of load to shed or maximum load utilization as a
function of time. Additionally, or alternatively, the DR event may detail a quantity of electrical
power to be supplied by the corresponding site, by either power generation or the release of
stored power, and a time frame in which the power is to be supplied. For example, the DR
event may ask that a particular quantity of power be provided by the site from independent
generation of electricity or the DR event may ask that a site charge batteries or other electrical
storage devices at a first time and then release the stored electrical power at a second time. This release of stored electrical power may be used to offset the power needs of that particular site or the released electrical power may be sent back onto the power grid for use by other sites. In this way, the DR event may request that a particular site become a net producer of power for a limited time. According to one exemplary embodiment of the present invention, a site may utilize a fleet of electrical vehicles to store and release power. However, a site may utilize independent generation of power either from renewable resources such as wind turbines, photovoltaic cells, kinetic hydro power generators, etc. or the site may utilize independent
generation of power from fossil fuel sources such as natural gas or petroleum-based fuels.
[0042] The DRMS site controller 16 according to exemplary embodiments of the present invention may determine an optimal strategy for satisfying the DR event. If satisfaction of the
DR event in its entirety is either not possible or prohibitively expensive, the DRMS site controller 16 may negotiate the DR event with the aggregator 12. Negotiation may include the DRMS 16 informing the aggregator 12 what portions of the DR event may be easily accommodated and what portions of the DR event are problematic. The DRMS 16 may also provide the aggregator 12 with an indication of how problematic various aspects of the DR event may be so that the aggregator 12 can efficiently reduce load and/or offset load with power generation/release of stored power across all participant sites in a least disruptive manner.
[0043] Negotiation between the DRMS site controller 16 and the aggregator 12 may be implemented, for example, by the sending and receiving of electronic communications between the DRMS 13 and the DRMS site controller 16. These electronic communications may be carried accords a dedicated line of communication or over a wide area network (WAN), for example, over the Internet. The electronic communications may be encrypted and/or digitally signed to maintain security and integrity. Negotiation may be performed automatically and need not involve human intervention. Negotiation may include, for example, a message sent from the DRMS site controller 16 to the DRMS 13 that the DR event is not accepted and an alternative proposal may be provided. The DRMS 13 may then return an acceptance of the counter proposal or an insistence upon the original terms of the DR event, as the needs require.
[0045] The DRMS site controller 16 may include a DR event evaluator 17 for receiving the DR event, consulting the database of enrolled programs, verifying the legitimacy of the DR event, and passing along legitimate DR events to a decision selector 18. The decision selector 18 may
determine how best to satisfy the DR event or in the alternative, how to negotiate for modifications to the DR event, where necessary. As failure to satisfy the entire DR event may
have consequences such as assessment of fines, the decision selector 18 may take into
consideration the cost of shedding load under present conditions and the applicable fines.
[0056] The aggregator may then determine whether the commitments and/or optimized strategies received from the various participants satisfy the shortage forecast (Step S27). Where they do not (No, Step S27), the process may be repeated to generate additional DR events or modify existing DR events. Where the forecasted shortage is satisfied (Yes, Step
S27), the process may be ended.
[0058] The computer system referred to generally as system 1000 may include, for example, a central processing unit (CPU) 1001, random access memory (RAM) 1004, a printer interface 1010, a display unit 1011, a local area network (LAN) data transmission controller 1005, a LAN interface 1006, a network controller 1003, an internal bus 1002, and one or more input devices 1009, for example, a keyboard, mouse etc. As shown, the system 1000 may be connected to a data storage device, for example, a hard disk, 1008 via a link 1007.


Regarding claim 22, Bruschi teaches:
An electrical system controller (controller 16 in [0039] and FIG. 1), comprising:
an electrical system interface configured to communicate with one or more distributed energy resources (DERS) of an electrical system at a site, the one or more DERs controllable via the electrical system interface ([0039]: site controller 16 executes the load shedding commitment by controlling the energy resources distributed at different sites. This teaches inherently there is an electrical system interface via which the site controller 16 controls the distributed energy resources. The limitation “electrical system interface” is interpreted under 112(f) which can be any structure or software module to facilitate the communication between the DERs and the electrical system controller. Bruschi teaches there inherently is an interface to facilitate the communication between the controller 16 and the DERs at different sites);
an aggregate interface configured to communicate with an aggregation engine (FIG. 1: site controller 16 communicates with the aggregator 12. This teaches inherently there is an aggregate interface via which the site controller 16 communicates with the aggregator 12. The limitation “aggregate interface” is interpreted under 112(f) which can be any structure or software module to facilitate the communication between an aggregation engine and the electrical system controller. Bruschi teaches there inherently is an interface to facilitate the communication between the controller 16 and the aggregator 12), the aggregation engine in communication with a plurality of electrical system controllers at a plurality of sites (FIG. 1: the aggregator 12 communicates with a plurality of site controllers 16 at a plurality of sites), including the site, to coordinate an aggregate response to an aggregate opportunity ([0021]), wherein the aggregate opportunity comprises parameters describing a request to change power of one or more sites of the plurality of sites, the parameters including a target change in power to comply with the request ([0040]); and
one or more processors (CPU 1001 in FIG. 3) configured to:
	determine an extended control plan to control operation of the electrical system over an upcoming time domain based on participation opportunity information received from the aggregation engine ([0039]: the site controller 16 determines a control plan to execute the load shedding based on the participation opportunity information/(demand response request). The control plan is for future which extends into a future time, so it is an extended control plan), wherein the participation opportunity information indicates one or more parameters for a site change in power to contribute to bringing an aggregate change in power toward the target change in power ([0040]) and indicates an associated benefit for the site change in power (Applicant disclosed in paragraph [0046] of the specification that “The benefit or upshot specified by the request may be an aggregate benefit ( e.g., a monetary or other economic incentive) to be received for providing the requested change in power within or over the period of time of the aggregate response and/or a penalty (e.g., a monetary or other economic penalty) to be imposed or received for failing to provide the requested change in power over the period of time”. In a broadest reasonable interpretation, the claimed “associated benefit” is construed as associated penalty. Bruschi teaches in [0045] that the site controller 16 takes into account an associated penalty of fines associated with not implementing the site change in power, to decide how and/or weather to implement the target change in power);
	control the one or more DERs, via the electrical system interface, according to the extended control plan to contribute a level of the site change in power toward the aggregate change in power ([0039]: site controller 16 executes the load shedding commitment by controlling the energy resources distributed at different sites); and
	communicate, to the aggregation engine, commitment information indicating the level of the site change in power being contributed ([0039,0042, 0043]).
Bruschi teaches specifically (underlines are added by Examiner for emphasis):

    PNG
    media_image1.png
    373
    484
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    380
    486
    media_image3.png
    Greyscale

[0021] A system for managing allocation of electrical power includes an aggregator for receiving a request for power load reduction. The aggregator includes a demand response management system (DRMS) for evaluating the received request for power load reduction and generating one or more demand response (DR) events for requesting power load reduction at one or more participant sites. A database stores historic performance and program parameters, the DRMS generating the one or more DR events based on the historic performance and program parameters retrieved from the database. At least one DRMS site controller is located at least one participant site for receiving the DR event, negotiating terms of power reduction with the aggregator, returning a commitment to the aggregator to shed a particular load, and executing the load shedding commitment.
[0039] The participant site 15-1 may include a DRMS site controller 16. The responsibility of
the DRMS site controller 16 is to receive and evaluate DR events, determine the capacities and
flexibilities of the corresponding participant site, negotiate the DR events, where necessary, return a commitment to the aggregator 12 to shed a particular load, generate a particular quantity of power, store and/or retrieve a quantity of power. The DRMS site controller may
also be responsible for optimizing a strategy for meeting the load shedding commitment and
executing the load shedding commitment. The DRMS site controller 16 may be embodied as a
computer system, for example, one or more servers executing various programs of instructions.
The servers may be located either within the confines of the participant site 15-1 or may be remotely hosted.
[0040] The DR event may detail a quantity of load to shed or maximum load utilization as a
function of time. Additionally, or alternatively, the DR event may detail a quantity of electrical
power to be supplied by the corresponding site, by either power generation or the release of
stored power, and a time frame in which the power is to be supplied. For example, the DR
event may ask that a particular quantity of power be provided by the site from independent
generation of electricity or the DR event may ask that a site charge batteries or other electrical
storage devices at a first time and then release the stored electrical power at a second time. This release of stored electrical power may be used to offset the power needs of that particular site or the released electrical power may be sent back onto the power grid for use by other sites. In this way, the DR event may request that a particular site become a net producer of power for a limited time. According to one exemplary embodiment of the present invention, a site may utilize a fleet of electrical vehicles to store and release power. However, a site may utilize independent generation of power either from renewable resources such as wind turbines, photovoltaic cells, kinetic hydro power generators, etc. or the site may utilize independent
generation of power from fossil fuel sources such as natural gas or petroleum-based fuels.
[0040] The DR event may detail a quantity of load to shed or maximum load utilization as a
function of time. Additionally, or alternatively, the DR event may detail a quantity of electrical
power to be supplied by the corresponding site, by either power generation or the release of
stored power, and a time frame in which the power is to be supplied. For example, the DR
event may ask that a particular quantity of power be provided by the site from independent
generation of electricity or the DR event may ask that a site charge batteries or other electrical
storage devices at a first time and then release the stored electrical power at a second time. This release of stored electrical power may be used to offset the power needs of that particular site or the released electrical power may be sent back onto the power grid for use by other sites. In this way, the DR event may request that a particular site become a net producer of power for a limited time. According to one exemplary embodiment of the present invention, a site may utilize a fleet of electrical vehicles to store and release power. However, a site may utilize independent generation of power either from renewable resources such as wind turbines, photovoltaic cells, kinetic hydro power generators, etc. or the site may utilize independent
generation of power from fossil fuel sources such as natural gas or petroleum-based fuels.
[0042] The DRMS site controller 16 according to exemplary embodiments of the present invention may determine an optimal strategy for satisfying the DR event. If satisfaction of the
DR event in its entirety is either not possible or prohibitively expensive, the DRMS site controller 16 may negotiate the DR event with the aggregator 12. Negotiation may include the DRMS 16 informing the aggregator 12 what portions of the DR event may be easily accommodated and what portions of the DR event are problematic. The DRMS 16 may also provide the aggregator 12 with an indication of how problematic various aspects of the DR event may be so that the aggregator 12 can efficiently reduce load and/or offset load with power generation/release of stored power across all participant sites in a least disruptive manner.
[0043] Negotiation between the DRMS site controller 16 and the aggregator 12 may be implemented, for example, by the sending and receiving of electronic communications between the DRMS 13 and the DRMS site controller 16. These electronic communications may be carried accords a dedicated line of communication or over a wide area network (WAN), for example, over the Internet. The electronic communications may be encrypted and/or digitally signed to maintain security and integrity. Negotiation may be performed automatically and need not involve human intervention. Negotiation may include, for example, a message sent from the DRMS site controller 16 to the DRMS 13 that the DR event is not accepted and an alternative proposal may be provided. The DRMS 13 may then return an acceptance of the counter proposal or an insistence upon the original terms of the DR event, as the needs require.
[0045] The DRMS site controller 16 may include a DR event evaluator 17 for receiving the DR event, consulting the database of enrolled programs, verifying the legitimacy of the DR event, and passing along legitimate DR events to a decision selector 18. The decision selector 18 may
determine how best to satisfy the DR event or in the alternative, how to negotiate for modifications to the DR event, where necessary. As failure to satisfy the entire DR event may
have consequences such as assessment of fines, the decision selector 18 may take into
consideration the cost of shedding load under present conditions and the applicable fines.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9-17, 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bruschi in view of HONG (US 2018/0083483 A1, hereinafter as “HONG”). 
Regarding claim 2, Bruschi teaches all the limitations of claim 1, but does not teach changing the associated benefit for the site change in power.
However, HONG teaches in an analogous art: 
changing the associated benefit for the site change in power ([0009]: “there is provided an incentive-based DR method in a DR system including a GO, a plurality of service providers (SPs), and a plurality of customers enrolling each SP. The method includes a first step of updating, by the GO, a GO incentive and transmitting the GO incentive that has been updated to the plurality of SPs; a second step of determining, by each of the plurality of SPs, an SP incentive based on the GO incentive and a characteristic of customers of its own; a third step of determining, by each of the plurality of SPs, a demand reduction of each of its own customers based on the SP incentive and transmitting a total demand reduction of subscription customers of its own to the GO; a fourth step of calculating, by the GO, a total procurement cost based on a total demand reduction received from the plurality of SPs and the GO incentive; and a fifth step of determining, by the GO, whether the total procurement cost reached a Stackelberg equilibrium state. When it is determined that the total procurement cost did not reach the Stackelberg equilibrium state, repeating the first to fifth steps, and when it is determined that the total procurement cost reached the Stackelberg equilibrium state, performing a DR by utilizing the GO incentive, the SP incentive, and the total demand reduction under the Stackelberg equilibrium state”. This teaches to change a benefit for the site change in power until a best solution point is reached).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruschi based on the teaching of HONG, to make the aggregation engine wherein the one or more processors modify the participation opportunity information by changing the associated benefit for the site change in power. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide optimal system solution”, as HONG teaches in the Abstract.

Regarding claim 3, Bruschi-HONG teach all the limitations of claim 2.
HONG further teaches:
achieving the target change in power with a minimum aggregate benefit to the one or more sites (Equation 26 and [0042]: “When anticipating the resource deficiency with the quantity Dreq, the GO will try to compensate the deficiency either by running generators or purchasing load reduction from the demand side. Accordingly, the objective of a GO is to minimize the procurement cost (CGO) composed of two parts: the generation cost caused by running generators and incentive payments paid to SPs”. This teaches to achieve the target change in power with a minimum aggregate benefit to the sites/(subscription customers)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bruschi based on the teaching of HONG, to make the aggregation engine wherein the one or more processors modify the participation opportunity information toward achieving the target change in power with a minimum aggregate benefit to the one or more sites. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide optimal system solution”, as HONG teaches in the Abstract.

Regarding claim 4, Bruschi-HONG teach all the limitations of claim 2.
HONG further teaches:
to optimize attaining the target change in power by seeking to increase the aggregate change in power and seeking to reduce an aggregate benefit to the one or more sites (Equation 26 and [0042]: “When anticipating the resource deficiency with the quantity Dreq, the GO will try to compensate the deficiency either by running generators or purchasing load reduction from the demand side. Accordingly, the objective of a GO is to minimize the procurement cost (CGO) composed of two parts: the generation cost caused by running generators and incentive payments paid to SPs”. According to Equation 26, the more the aggregate change in power is , the less the generation cost caused by running generators is. The less the aggregate incentive payment is, the less the procurement cost is. Therefore, this teaches to increase the aggregate change in power and decrease the aggregate benefit to the sites, to minimize the procurement cost CGO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bruschi based on the teaching of HONG, to make the aggregation engine wherein the one or more processors modify the participation opportunity information to optimize attaining the target change in power by seeking to increase the aggregate change in power and seeking to reduce an aggregate benefit to the one or more sites. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide optimal system solution”, as HONG teaches in the Abstract.

Regarding claim 5, Bruschi-HONG teach all the limitations of claim 2.
HONG further teaches:
to optimize attaining the target change in power by seeking to maximize the aggregate change in power and minimize an aggregate benefit to the one or more sites (Equation 26 and [0042]: “When anticipating the resource deficiency with the quantity Dreq, the GO will try to compensate the deficiency either by running generators or purchasing load reduction from the demand side. Accordingly, the objective of a GO is to minimize the procurement cost (CGO) composed of two parts: the generation cost caused by running generators and incentive payments paid to SPs”. According to Equation 26, the more the aggregate change in power is , the less the generation cost caused by running generators is. The less the aggregate incentive payment is, the less the procurement cost is. Therefore, this teaches to maximize the aggregate change in power and minimize the aggregate benefit to the sites, in order to minimize the procurement cost CGO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bruschi based on the teaching of HONG, to make the aggregation engine wherein the one or more processors modify the participation opportunity information to optimize attaining the target change in power by seeking to maximize the aggregate change in power and minimize the aggregate benefit to the one or more sites. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide optimal system solution”, as HONG teaches in the Abstract.

Regarding claim 6, Bruschi-HONG teach all the limitations of claim 2.
HONG further teaches:
to optimize attaining the target change in power by seeking to maximize the site change in power and minimize the associated benefit (Equation 26 and [0042]: “When anticipating the resource deficiency with the quantity Dreq, the GO will try to compensate the deficiency either by running generators or purchasing load reduction from the demand side. Accordingly, the objective of a GO is to minimize the procurement cost (CGO) composed of two parts: the generation cost caused by running generators and incentive payments paid to SPs”. According to Equation 26, the more the aggregate change in power is , the less the generation cost caused by running generators is. The less the aggregate incentive payment is, the less the procurement cost is. To maximize the aggregate change in power, every site change is power needs to be maximized. To minimize the aggregate benefit to the sites, every benefit associated with a site needs to be minimized. Therefore, this teaches to maximize the site change in power and minimize the associated benefit, in order to minimize the procurement cost CGO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bruschi based on the teaching of HONG, to make the aggregation engine wherein the one or more processors modify  the participation opportunity information to optimize attaining the target change in power by seeking to maximize the site change in power and minimize the associated benefit. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide optimal system solution”, as HONG teaches in the Abstract.

Regarding claim 9, Bruschi teaches all the limitations of claim 1, but does not teach the parameters describing the request to change power include an aggregate benefit to be received for complying with the request to change power by bringing the aggregate change in power to the target change in power.
However, HONG teaches in an analogous art: 
the parameters describing the request to change power include an aggregate benefit to be received for complying with the request to change power by bringing the aggregate change in power to the target change in power (FIG. 2 and [0009]: “there is provided an incentive-based DR method in a DR system including a GO, a plurality of service providers (SPs), and a plurality of customers enrolling each SP. The method includes a first step of updating, by the GO, a GO incentive and transmitting the GO incentive that has been updated to the plurality of SPs; a second step of determining, by each of the plurality of SPs, an SP incentive based on the GO incentive”. This teaches the GO (grid operator) sends a GO incentive, which is an aggregate benefit, to the customers through service providers for complying with the requested demand response).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruschi based on the teaching of HONG, to make the aggregation engine wherein the parameters describing the request to change power include an aggregate benefit to be received for complying with the request to change power by bringing the aggregate change in power to the target change in power. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide optimal system solution”, as HONG teaches in the Abstract.

Regarding claim 10, Bruschi-HONG teach all the limitations of claim 9.
HONG further teaches:
a sum of the associated benefits to the one or more sites is smaller than the aggregate benefit (FIG. 2 and [0046]: “For an SPkεK, when offered the GO incentive (πGO), it aims to maximize the revenue from trading with the GO in the wholesale market, while minimizing incentive payments to enrolled customers”. This teaches since the service providers keep part of the incentive received from the GO and send the rest of the incentive to the enrolled customers at different sites, therefore a sum of the incentives associated with the enrolled customers is less than the total aggregate benefit from the GO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bruschi based on the teaching of HONG, to make the aggregation engine wherein a sum of the associated benefit to the one or more sites is smaller than the aggregate benefit. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide optimal system solution”, as HONG teaches in the Abstract.

Regarding claim 11, Bruschi-HONG teach all the limitations of claim 9.
Bruschi further teaches:
the associated benefit to the one or more sites is monetary ([0045]: “As failure to satisfy the entire DR event may have consequences such as assessment of fines, the decision selector 18 may take into consideration the cost of shedding load under present conditions and the applicable fines”. This teaches the associated benefit to the sites is a monetary fine).

Claim 12 recites a method comprising operation steps conducted by the aggregation engine of claim 1 with substantially the same limitations. The only additional limitation recited in claim 12 is “toward achieving the target change in power with a minimum sum of the associated benefits to the one or more sites to comply with the request”.
Bruschi teaches all the limitations of claim 1, but does not teach toward achieving the target change in power with a minimum sum of the associated benefits to the one or more sites to comply with the request.
However, HONG teaches in an analogous art: 
achieving the target change in power with a minimum sum of the associated benefits to the one or more sites to comply with the request (Equation 26 and [0042]: “When anticipating the resource deficiency with the quantity Dreq, the GO will try to compensate the deficiency either by running generators or purchasing load reduction from the demand side. Accordingly, the objective of a GO is to minimize the procurement cost (CGO) composed of two parts: the generation cost caused by running generators and incentive payments paid to SPs”. This teaches to achieve the target change in power with a minimum summed benefits to the sites/(subscription customers) for complying with the requested demand response).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruschi based on the teaching of HONG, to make the method to further comprise modifying the participation opportunity information, toward achieving the target change in power with a minimum sum of the associated benefits to the one or more sites to comply with the request, based on the commitment information. 

Claims 13, 14, 15, 16, 17, 20 and 21 recite a method comprising operation steps conducted by the aggregation engine of claims 2, 3, 4, 5, 6, 9 and 10 with patentably the same limitations, respectively. Therefore, claims 13, 14, 15, 16, 17, 20 and 21 are rejected for the same reason recited in the rejection of claims 2, 3, 4, 5, 6, 9 and 10, respectively.

Regarding claim 23, Bruschi teaches all the limitations of claim 22.
Bruschi further teaches:
the one or more processors determine the extended control plan by determining an optimal extended control plan that optimizes a cost of the level of the site change in power ([0042]: “The DRMS site controller 16 according to exemplary embodiments of the present invention may determine an optimal strategy for satisfying the DR event. If satisfaction of the DR event in its entirety is either not possible or prohibitively expensive, the DRMS site controller 16 may negotiate the DR event with the aggregator 12”. This teaches the site controller 16 determines an optimal control strategy which optimizes the cost of implementing the level of the site change in power).
Bruschi teaches all the limitations except determining the optimal extended control plan that optimizes also the associated benefit.
However, HONG teaches in an analogous art: 
determining the optimal control plan that optimizes the associated benefit (Equation 5a and [0049, 0050]: “For a customer iεNk, when provided with incentive πSP,k from SPk, the goal is to maximize his/her utility function …. In (5a), the first term represents the incentive income of customer i of SPk by providing demand reduction Di,k”. This teaches to determine an optimal control plan that optimizes the incentives associated with the site/customer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruschi based on the teaching of HONG, to make the electrical system controller wherein the one or more processors determine the extended control plan by determining an optimal extended control plan that optimizes both a cost of the level of the site change in power and the associated benefit. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide optimal system solution”, as HONG teaches in the Abstract.

Regarding claim 24, Bruschi-HONG teach all the limitations of claim 23.
Bruschi further teaches:
the one or more processors determine the optimal extended control plan by constructing a cost function including a sum of cost elements of operating the electrical system and performing an optimization algorithm on the cost function ([0042]: “The DRMS site controller 16 according to exemplary embodiments of the present invention may determine an optimal strategy for satisfying the DR event. If satisfaction of the DR event in its entirety is either not possible or prohibitively expensive, the DRMS site controller 16 may negotiate the DR event with the aggregator 12”. This teaches to determine the optimal control plan by optimizing a cost function including a total cost of the operating the electrical system), wherein the cost elements include a cost element for both the cost of the level of the site change in power (as recited above) and the associated benefit ([0045]: “The decision selector 18 may determine how best to satisfy the DR event or in the alternative, how to negotiate for modifications to the DR event, where necessary. As failure to satisfy the entire DR event may have consequences such as assessment of fines, the decision selector 18 may take into consideration the cost of shedding load under present conditions and the applicable fines”. This teaches the applicable fines, i.e., the associated benefit, is also included in the cost function, and needs to be taken into consideration when optimizing the cost).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bruschi in view of Yuki Kawano (JP 2018207745 A, hereinafter as “Yuki”). 
Regarding claim 7, Bruschi teaches all the limitations of claim 1, but does not teach the participation opportunity information indicates how the associated benefit for the site change in power is to vary for time points of a future period of time.
However, Yuki teaches in an analogous art: 
the associated benefit for the site change in power is to vary for time points of a future period of time (FIG. 16 and [0076]: “FIG. 16 illustrates an incentive variation graph of an incentive. In this graph, time is taken on the horizontal axis and incentive I [Yen / 30 minute power] is taken on the vertical axis. An incentive I is derived from, for example, the DR result database 34 based on past results”. This teaches the associated incentive for demand response/(the site change in power) is to vary at different times of a future period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruschi based on the teaching of Yuki, to make the aggregation engine wherein the participation opportunity information indicates how the associated benefit for the site change in power is to vary for time points of a future period of time. One of ordinary skill in the art would have been motivated to do this modification since it can help “create a demand response plan which reduces the total power cost”, as Yuki teaches in [0017].

Regarding claim 8, Bruschi-Yuki teach all the limitations of claim 7.
Yuki further teaches:
the associated benefit varies over the future period of time based on expected fluctuations in a demand for electrical power over the future period of time (FIG. 16 and [0076]: “when a plurality of contract data is present in an incentive to be displayed, such as when a plurality of power supply business providers and a demand response contract (power supply and demand adjustment contract) are connected, a plurality of graphs may be displayed”. This teaches the variation of the incentive graph is based on expected demand response which fluctuates over the future period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bruschi based on the teaching of Yuki, to make the aggregation engine wherein the associated benefit varies over the future period of time based on expected fluctuations in a demand for electrical power over the future period of time. One of ordinary skill in the art would have been motivated to do this modification since it can help “create a demand response plan which reduces the total power cost”, as Yuki teaches in [0017].

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bruschi in view of HONG, and in further view of Yuki. 
Regarding claim 18, Bruschi-HONG teach all the limitations of claim 12, but don’t teach the participation opportunity information indicates how the associated benefit for the site change in power is to vary for time points of a future period of time.
However, Yuki teaches in an analogous art: 
the associated benefit for the site change in power is to vary for time points of a future period of time (FIG. 16 and [0076]: “FIG. 16 illustrates an incentive variation graph of an incentive. In this graph, time is taken on the horizontal axis and incentive I [Yen / 30 minute power] is taken on the vertical axis. An incentive I is derived from, for example, the DR result database 34 based on past results”. This teaches the associated incentive for demand response/(the site change in power) is to vary at different times of a future period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruschi-HONG based on the teaching of Yuki, to make the method wherein the participation opportunity information indicates how the associated benefit for the site change in power is to vary for time points of a future period of time. One of ordinary skill in the art would have been motivated to do this modification since it can help “create a demand response plan which reduces the total power cost”, as Yuki teaches in [0017].

Regarding claim 19, Bruschi-HONG-Yuki teach all the limitations of claim 18.
Yuki further teaches:
the associated benefit varies over the future period of time based on expected fluctuations in a demand for electrical power over the future period of time (FIG. 16 and [0076]: “when a plurality of contract data is present in an incentive to be displayed, such as when a plurality of power supply business providers and a demand response contract (power supply and demand adjustment contract) are connected, a plurality of graphs may be displayed”. This teaches the variation of the incentive graph is based on expected demand response which fluctuates over the future period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bruschi-HONG based on the teaching of Yuki, to make the method wherein the associated benefit varies over the future period of time based on expected fluctuations in a demand for electrical power over the future period of time. One of ordinary skill in the art would have been motivated to do this modification since it can help “create a demand response plan which reduces the total power cost”, as Yuki teaches in [0017].

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
SANDERS (US 2017/0005515 A1): teaches in FIG. 4D and [0382] method to negotiate between distributed energy resources and an aggregator to find an optimal event schedule.
Schwarz (US 2016/0062380 A1): teaches a system comprising distributed energy resources and a central allocation control device to allocate the task of demand response.
Chassin (US 2010/0114387 A1): teaches a method to meet energy requests using market-based resource allocation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115